Citation Nr: 0114008	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
postoperative parietal glioma with seizures, claimed as 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen his claim for service connection for 
postoperative parietal glioma with seizures, claimed as 
secondary to a head injury.  The veteran subsequently 
perfected an appeal of that decision.  A videoconference 
hearing on this claim was held in January 2001 before the 
undersigned Board member.  


FINDINGS OF FACT

1.  Service connection for postoperative parietal glioma with 
seizures, claimed as secondary to a head injury, was denied 
by the Board in an August 1985 decision.  

2.  The veteran's petition to reopen a claim of entitlement 
to service connection for postoperative parietal glioma with 
seizures, claimed as secondary to a head injury, was denied 
by the RO in a February 1989 unappealed letter decision.  

3.  Evidence added to the record subsequent to the February 
1989 decision, including testimony and statements of the 
veteran and medical evidence, is either cumulative of 
evidence already of record, or is not so significant that it 
must be considered to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received subsequent to the RO's final February 1989 
decision is not new and material; and the claim for service 
connection for postoperative parietal glioma with seizures, 
claimed as secondary to a head injury, may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noteworthy that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted while this appeal was pending.  The 
VCAA established certain notice and other development 
requirements as part of the VA's duty to assist a veteran in 
the development of his or her claim.  In the present case, 
the Board has determined that the duty to assist under the 
VCAA appears to have been satisfied.  The veteran has been 
provided with appropriate notice of the evidence needed to 
substantiate his claim and has had all identified evidence 
obtained.  Accordingly, he is not prejudiced by the Board's 
consideration of the instant appeal without first returning 
the case to the RO for initial consideration in light of the 
VCAA. 

The veteran originally applied for service connection for 
postoperative parietal glioma with seizures, claimed as 
secondary to a head injury. in August 1982.  This claim was 
ultimately denied by the Board in an August 1985 decision, 
wherein the Board found that although the service medical 
record indicated that he was treated for a head laceration in 
service in 1966, there were no indication of residuals, and 
no evidence of record relating his onset of a glioma in 1982 
to the head laceration in service.  In January 1989 the 
veteran submitted a statement re-iterating that his glioma 
was related to his head injury in service with no other 
evidence to support his claim.  In a February 1989 letter 
decision the RO denied his claim asserting that no new and 
material evidence had been submitted, and provided the 
veteran with notice of his appellate rights.  The veteran did 
not appeal this decision, and it stands as the last final 
decision on this claim.  

Prior RO and Board decisions are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

At the time of the February 1989 decision the evidence of 
record included the veteran's service medical records which 
reveal that he was treated for a head laceration on the back 
of the head and an eye injury in August 1966.  His separation 
examination was negative for residuals of a head injury.  The 
record also contained private medical records from 1982 
diagnosing the veteran with a left parietal glioma requiring 
a craniotomy with tumor removal.  Postservice private 
treatment records from 1982 indicate that the veteran 
developed a seizure disorder after service.  The record also 
contains several statements by the veteran asserting that his 
left parietal glioma was due to an incident in service when 
he was hit in the head with a pistol by another soldier.  An 
August 1985 Board decision had previously denied the 
veteran's claim finding that the record did not establish a 
medical nexus between the veteran's pistol whipping in 
service and his 1982 onset of a parietal glioma.

Subsequent to the February 1989 letter decision, the veteran 
submitted additional statements regarding his belief that his 
1982 brain tumor was related to his pistol whipping in 
service, including testimony at an RO hearing in October 1999 
and at a videoconference hearing before a member of the Board 
in January 2001.  At the RO hearing he testified that no 
doctor had definitely said that the two were related, that 
they had mostly stated that the cause could not be 
determined.  At his January 2001 hearing he asserted that 
doctors had told him there was a relationship.  He indicated 
that within sixty days after the hearing he would provide a 
statement from a doctor supporting his testimony.  No such 
statement has been submitted.  In addition to his testimony, 
the veteran submitted several medical treatises discussing 
gliomas and brain tumors, including a page from an internet 
site on brain cancer which states that an injury or trauma to 
the brain can cause brain cells to divide to form scar tissue 
which can lead to brain cancer.  The record also contains two 
lay statements from persons who served with the veteran 
confirming that he was struck in the head with a pistol by 
another soldier while in service.

Also submitted are copies of prior medical records pertaining 
to treatment in 1982, additional private treatment records, 
and VA outpatient treatment records from 1991 to 1998, 
indicating that he still suffers from a seizure disorder.  
Additionally, the record contains an April 1999 statement by 
Dr. Leoni, a private physician who has periodically treated 
the veteran since his diagnosis, which states that in 1982 
the veteran had brain surgery in the left frontal parietal 
area due to a glioma.  Dr. Leoni goes on to state that a 
glioma is a tumor of the brain substance itself, and is not 
known to be caused by a blow to the head.

Assessing this evidence as potentially new and material, the 
Board finds that the veteran's testimony and the lay 
statements regarding his injury in service in 1966 are 
cumulative in that the question of whether he sustained an 
injury in service is not in dispute.  Additionally, the Board 
notes that the private medical evidence, other than Dr. 
Leoni's April 1999 statement and the VA outpatient treatment 
records, are also cumulative, as they do no more than confirm 
that the veteran was treated for a brain tumor in 1982 and 
has a seizure disorder as a result.  As with the incident in 
service, the existence of the disorder was established prior 
to the original denial of his claim.

With regard to the question of whether there is a medical 
relationship between the veteran's injury in service and his 
1982 tumor, the veteran's statements of a relationship are 
not competent evidence so as to be material, and are 
cumulative of statements he has made in the past.  The 
medical treatises he has submitted may be new, but they do 
not address his specific disability in connection with trauma 
leading to brain cancer, and thus are not material.  As for 
Dr. Leoni's statement, this affirmatively dismisses a 
relationship between trauma and the type of tumor the veteran 
had.  It is prejudicial to the veteran, and thus is not 
material to his claim.  


ORDER

The appeal to reopen a claim of service connection for 
postoperative parietal glioma with seizures, claimed as 
secondary to a head injury, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

